 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, rors so that corrections can be included in the bound volumes. Coca-Cola Bottling Company Consolidated and Chauffeurs, Teamsters and Helpers Local Union No. 175, an affiliate of the International 
Brotherhood of Teamsters, AFL±CIO. Case 9± 
CA±34465 January 27, 1997 DECISION AND ORDER BY MEMBERS BROWNING, FOX, AND HIGGINS Pursuant to a charge filed on December 13, 1996, the General Counsel of the National Labor Relations leging that the Respondent has violated Section 8(a)(5) ing the Union's request to bargain following the 
tions, Secs. 102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343 (1982).) The Respondent filed an answer 
admitting in part and denying in part the allegations in the complaint and asserting affirmative defenses. On January 2, 1997, the General Counsel filed a Motion for Summary Judgment. On January 7, 1997, 
the Board issued an order transferring the proceeding tion should not be granted. On January 13, 1997, the 
mary Judgment. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Summary Judgment In its answer the Respondent admits its refusal to bargain, but attacks the validity of the certification on 
resentation proceeding. All representation issues raised by the Respondent tation proceeding. The Respondent does not offer to viously unavailable evidence, nor does it allege any special circumstances that would require the Board to 
ceeding. We therefore find that the Respondent has not raised any representation issue that is properly litigable in this unfair labor practice proceeding. See Pittsburgh Plate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941). 
ment. On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION At all material times, the Respondent, a corporation, has been engaged in the wholesale distribution of soft drinks from its Logan, West Virginia facility. During the 12-month period preceding the issuance of the 
complaint, the Respondent, in conducting its operations rectly to points outside the State of West Virginia. We find that the Respondent is an employer engaged in commerce within the meaning of Section 2(6) and 
tion within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES A. The Certification Following the election held August 2, 1996, the ployees in the following appropriate unit: 
ployed by Respondent at its Whitman Road, 
Logan, West Virginia facility, excluding all office clerical employees and all professional employees, guards and supervisors as defined in the Act. The Union continues to be the exclusive representative 
under Section 9(a) of the Act. B. Refusal to Bargain Since about December 4, 1996, the Union, has re-quested the Respondent to bargain and, since about December 11, 1996, the Respondent has refused. We find that this refusal constitutes an unlawful refusal to 
bargain in violation of Section 8(a)(5) and (1) of the Act. CONCLUSION OF LAW By refusing on and after December 11, 1996, to bar-gain with the Union as the exclusive collective-bar-
gaining representative of employees in the appropriate 
tion 8(a)(5) and (1) and Section 2(6) and (7) of the Act. REMEDY tion 8(a)(5) and (1) of the Act, we shall order it to cease and desist, to bargain on request with the Union, 322 NLRB No. 169  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD derstanding in a signed agreement. ices of their selected bargaining agent for the period spondent begins to bargain in good faith with the Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817 (1964); Burnett Construction Co., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965). ORDER The National Labor Relations Board orders that the cessors, and assigns, shall 1. Cease and desist from (a) Refusing to bargain with Chauffeurs, Teamsters and Helpers Local Union No. 175, an affiliate of the International Brotherhood of Teamsters, AFL±CIO as ees in the bargaining unit. (b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of 
the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. sive representative of the employees in the following 
ment, and if an understanding is reached, embody the understanding in a signed agreement: ployed by Respondent at its Whitman Road, Logan, West Virginia facility, excluding all office clerical employees and all professional employees, 
guards and supervisors as defined in the Act. (b) Within 14 days after service by the Region, post tached notice marked ``Appendix.''1 tice, on forms provided by the Regional Director for 
thorized representative, shall be posted by the Re-1 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ``Posted by Order of the National Labor Relations Board'' shall read ``Posted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order 
of the National Labor Relations Board.'' spondent and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted. Reasonable steps tices are not altered, defaced, or covered by any other material. In the event that, during the pendency of 
these proceedings, the Respondent has gone out of ceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the notice to all current 
spondent at any time since December 13, 1996. (c) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a responsible official on a form provided by the Region attesting to the steps that the Respondent has taken to comply. Dated, Washington, D.C. January 27, 1997 llllllllllllllllll Margaret A. Browning, Member llllllllllllllllll Sarah M. Fox, Member llllllllllllllllll John E. Higgins, Jr., Member (SEAL) NATIONAL LABOR RELATIONS BOARD APPENDIX NOTICE TO EMPLOYEES•POSTED BY ORDER OF THE•NATIONAL LABOR RELATIONS BOARD•An Agency of the United States Government•The National Labor Relations Board has found that we dered us to post and abide by this notice. WE WILL NOT refuse to bargain with Chauffeurs, 
ate of the International Brotherhood of Teamsters, ployees in the bargaining unit. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the 
rights guaranteed you by Section 7 of the Act. WE WILL, on request, bargain with the Union and put in writing and sign any agreement reached on 
terms and conditions of employment for our employees in the bargaining unit:  COCA-COLA BOTTLING CO. 3 All vending employees, cold bottle salesmen, me-ployees and all professional employees, guards•chanics, driver salesmen, warehouse/loader em-and supervisors as defined in the Act.•ployed by us at our Whitman Road, Logan, West COCA-COLA BOTTLING COMPANY CON-•Virginia facility, excluding all office clerical em-SOLIDATED•